_ as

IN THE UNITE]) STATES DISTRICT COURT
FOR 'I`HE DISTRICT ()F MARYLAND

ROBERT L. BENDER and DEBORAH A. *
BENDER, *
' >!¢
>l<

Plaintiffs, * Civil No. CCB-18-979
*
V. *
*
=4<
ELMORE & THROOP, P_C. *
>l=
Defendant. *

>l¢=l¢=f<
Memorandum

This is a case about consumer debt-collection practices The plaintiffs own a home in Bel
Air, Maryland, that sits within a homeowners’ association called “Country Walk Community
Association, Inc.” (hereafler “Country Walk”). Am_ Compl. 1[ ll. Defendant Elmore & Throop,
P.C. is a law firm retained by Country Walk to collect debts owed to it by constituent
homeowners, including, as relevant here, delinquent assessment payments Am. Compl. 111 17-
18. In this case, the plaintiffs say that the defendant’s efforts to collect supposedly outstanding
assessment payments violates the Fair Debt Collection Practices Act (hereafter “FDCPA”) in two
respects. First, they say, the defendant unlawfully communicated with the plaintiff about the debt
at issue alter being advised that the plaintiffs disputed the debt and requested that the defendant
cease communication Second, the defendant allegedly attempted to collect attorney’s fees and
other collection charges that were not authorized by the agreement between the plaintiffs and

Country Walk. At issue here is the defendant’s motion lto dismiss the amended complaint, or in

1 the altemative, for summary judgment. (ECF No. 12.) The defendant contends that dismissal

under Rule 12(b)(6) is warranted because the plaintiffs have failed to comply with the applicable

one-year statute of limitations Even if their claims were not time barred, the defendant asserts, it
complied with the FDCPA and is thus entitled to summary judgment Because the plaintiffs did
not bring their claims within a year of the alleged violations of the FDCPA, the defendant’s

motion to dismiss will be granted
BACKGROUND

The plaintiffs have owned their home at 546 Country Ridge Circle in Bel Air, Maryland,
since 1996. Am. Compl. ‘[[ ll. The property is located within Country Walk. Id. On April 16,
2016, the plaintiffs found a letter dated February 26, 2016, from Elmore & Throop, P.C. taped to
their door, claiming that they had failed to pay $77_09 in assessment charges that had accrued
from October l, 2015, through February 29, 2016, and stating that they Were now obligated to
pay $1048.60 (or $1,096_52) to satisfy their debt and to cover fees, costs, and attorney’s fees
incurred by their delinquency Am. Compl. 1[1l 21-22. A series of communications then ensued
between Mr. Bender and Elmore & Throop, P.C. that provide the factual predicate for this

lawsuit.

On April 21, 2016, Mr. Bender responded to the posted letter, explaining that the
outstanding assessment payments had, in fact, been paid on time, and enclosing cancelled checks
showing as much. Am. Compl. 1[24. On April 25, 2016, the Benders received a letter from Ms.
Elmore acknowledging that the October 2015 and January 2016 quarterly assessment payments
had been received but claiming that late fees, interest, costs, and attorney’s fees remained
outstanding Am. Cornpl. 1[ 25. There occurred another round of correspondence in May 2016, in
which Mr. Bender sent a letter to Elmore & Throop insisting that, even according to the

defendant’s own records, the Benders’ assessment payments were timely, and the defendant

responded with a request for-payment of a balance owed. Am. Compl. 1111 27-28. Mr. Bender’s
next letter, delivered May 18, 2016, included a request that Elmore& Throop cease
communication with the Benders about the supposed outstanding debt. Am. Compl. 11 291
OStensibly, Elmore & Throop complied with this request because the next event in the alleged
timeline occurred in January 2017, when Mr. Bender, apparently still “[t]rustrated with what was
happening," attended the annual HOA meeting Am. Compl. 11 30. Mr. Bender submitted his next
quarterly assessment payment at the meeting and yet, fordluntold reasons, was directed to leave by
the president of the property management company (MRA Propetty Management, Inc.) and was
delivered that evening a “banning letter” prohibiting him from returning to the annual meeting’s
location for a year. Am. Compl. 1111 31-34. There are no additional details in the complaint, nor

the subsequent briefing about what transpired at the annual meeting

A few additional dates are relevant to the present motion On February 7, 2017,-Ms.
Elmore wrote to the Benders acknowledging receipt of the assessment payment made at the `
annual meeting but stating that they still owed outstanding debt_ Am. Compl. 11 35. In March
2017, Mr. Bender reiterated that he disputed the debt and asked again that communications about
the debt cease. Am. Compl. 11 36. The Benders then`received, on March 14, 2017, a letter
updating their account ledger in response to a verification request they did not make. Am.
Compl. 1111 37-38. Nine months went by. In January 2018, Mr. Bender commenced an effort to
attend the 2018 annual HOA meeting (from which he was still banned), which entailed calling
Ms. Throop to discuss his options Am. Compl. 11 42. It is alleged that on the phone call about
Mr. Bender’s ability to attend the meeting Ms. Throop remarked, “well this whole thing would
not have happened if you Would just pay your bills.” Am. Compl. 11 44. Mr. Bender insisted they

were current, and MS. Throop Went over the Benders’ updated account ledger, informing Mr.

 

Bender that there was now a lien against the property Am. Compl. 111145-48. In February 2018,
the Benders received another account verification notice listing the outstanding debt The

plaintiffs filed this action on April 5, 20l8. (Compl., ECF No. l.)

The plaintiffs make two arguments for relief under the FDCPA. First, they contend that
the January 2018 phone call with Ms_ Throop and the February 2018 letter containing an updated
account ledger violate 15 U.S.C. § 1692c(c) and its general prohibition on communications with
consumer debtors after a written cease and desist request Am. Compl. 11 95_ Second, they
maintain that the February 2018 letter constitutes a false or misleading representation and an
unfair debt collection practice under 15 U.S.C. § l692e-f, in part because it includes an attempt
to collect undue interest, late fees, attorney’s fees, and costs not provided for in the agreement

_ between the plaintiff and Country Walk.- ln its motion to dismiss the amended complaint, or in
the alternative, motion for_summary judgment, the defendant contends that the plaintiffs’ claims
are barred by the FDCPA’s one-year statute of limitations and that, at all times, it complied with

the FDCPA. (Def.’s P. & A. Mot. Dismiss / Mot. Summ. J. at p. l, ECF No. 12-1.)
ANALYSIS

I. Standard of Review
The defendant has moved to dismiss for failure to state a claim under Fed. R. Civ. P.
12(b)(6) or, in the alternative, for summary judgment under Fed. R. Civ. P_ 56. A court considers
only the pleadings when deciding a Rule lZ(b)(6) motion. Where the parties present matters
outside of the pleadings and the court considers those matters, the motion is treated as one for
summary judgment See Fed. R. Civ. P. 12(d); Gadsby by Gadsby v. Gmsmick, 109 F.3d 940,

949 (4th Cir. 1997); Paukstis v. Kenwood Golf & Country Cltrb, Inc., 241 F. Supp. 2d 551, 556

 

(D, Md. 2003). Because this case is decided on the pleadings, Fed. R. Civ. P. 12(b)(6) provides .
the operative standard of review and no Rule l2(d) conversion to summary judgment is

necessary.

To survive a motion to dismiss, the factual allegations of a complaint “must be enough to
raise a right to relief above the speculative level on the assumption that all the allegations in the
complaint are true (even if doubtful in fact).” BellAtlantic Corp. v. Ti-vombly, 550 U.S. 544, 555
(2007) (internal citations olmitted)_ “To satisfy this standard, a plaintiff need not ‘forecast’
evidence sufficient to prove the elements of the claim. However, the complaint must allege
sufficient facts to establish those elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir.
2012) (citation omitted). “Thus, while a plaintiff does not need to demonstrate in a complaint
that the right to relief is ‘probable,’ the complaint must advance the plaintiffs claim ‘aoross the
line from conceivable to plausible.”’ Id. (quoting Twombly, 550 U.S. at 570). And the plaintiff
typically must do so by relying solely on facts asserted within the four corners of his complaint
Zaic v. Chelsea Therapeutics Iniem'., Ltd., 780 F.3d 597, 606-07 (4th Cir. 20`15). While the
inquiry is centered on the sufficiency of the complaint, in “relatively rare circumstances where
facts sufficient to rule on an affirmative defense are alleged in the complaint, [an affirmative]
defense may be reached by a motion to dismiss filed under Rule 12(b)(6).” Goo'dman v. Praxair,

Inc., 494 F.3d 458, 464 (4th Cir.'2007).
II. Discussion

Wrongful debt-collection practices claims brought under the FDCPA must be filed within
one year of the alleged violation. 15 U.S.C. § 1692k(d). This case was filed on April 5, 2018,

which means, to be actionable, the defendant’s alleged actions must have occurred on or alter

 

April 5, 2017 . With this much the plaintiffs agree. (See Pls.’ Resp. Def,’s Mot. Dismiss / Mot.
Summ. J. at p. 25, ECF No. ll). Two events in the timeline delineated above occurred within
the actionable window: (l) the January 2018 telephone call between Mr. Bender and Ms_ Throop
and (2) the final account verification letter sent from Elmore & Throop to the Benders in
February 2018. Id. at pp. 25-27. Thus, the crux of the present timeliness dispute is whether the
alleged actions taken by the defendant within the actionable period constitute independent

` violations of the FDCPA or whether they are merely subsequent iterations of the same allegedly

unlawibl debt collection practice initiated at a date preceding the actionable window.

The Fourth Circuit has not decided whether communications or FDCPA violations that occur
outside the limitations period bar consumer plaintiffs from proceeding on subsequent but related
debt-collection communications But courts in this district have generally followed the rule,
apparently first articulated in Fonlell v. Hassert, that “the limitationsperiod for FDCPA claims
begins from the date of the first violation, and subsequent violations of the same type do not
restart the limitations period.” 970 F. Supp. 2d 395, 404 (D. Md. 2012); Bey v. Shapz'ro Browri &
Alt, LLP, 997 F. Supp. 2d 310, 316 (D. Md. 2014); Brooks-McCol!um v. Aspe)i Prop. Mgmt. Co.,
551 F. App’x 677, 680 (4th Cir. 2014); Costley v. chk OfAmerica, N.A., 2017 WL 5564641, at
*6-7 01 Md. Nov. 20, 2017); McGhee v. JPMO)‘gan Chase Baiik, N.A., 2013 WL 4495797, at ‘
*7 n.lO (D. Md. Aug. 20J 2013). Fonrell similarly involved an HOA management company’s
repeated attempts to collect assessment payments and the court reasoned that “[a]lthough each

notice was undoubtedly unique in that Plaintiff s initial assessment continued to accrue late fees,

-the notices all related to collection of the same underlying debt.” Fonlell, 970 F. Supp. 2d at 404.

In this case, both types of alleged FDCPA violation-debt-collection communications after a

cease and desist request and misleading representations / unfair debt collection practices_

6

 

occurred for the first time in 2016. Specifically, the defendant first claimed costs, fees, interest,
and attorney’s fees1 allegedly in violation of 15 U.S.C. § 1692e-f, when it posted the first
collection notice on the plaintiffs’ door. That letter was dated February 26, 2016.1 While the
plaintiffs argue that Ms. Throop’s statements over the phone and the final verification letter sent
iri 2018 constitute new independent violations of the FDCPA, the allegedly unlawful collection
practices were precisely the type of violation that first occurred back in 2016. While dunning late
fees and interest calculations may have changed the overall dollar amount owed, under Fontell,
attempts to collect “additional amounts result[ingj from the same underlying debt” do not restart
the limitations period. frontell, 970 F. Supp. 2d at 404. As it is alleged in the complaint, the
account ledger reports provided in 2018, both over the phone and in the letter, were for the same
underlying debt as initially claimed by the defendant in 2016. Therefore, the statute of limitations

expired on February 27, 2017, over a year before the plaintiffs filed this case.

The second alleged type ofFDCPA violation, communication with the plaintiffs regarding
the disputed debt after they requested that such communication stop, occurred for the first time
on February 7, 2017. Returning to the timeline above, the plaintiffs’ first request that the
defendant halt its debt-collection communication occurred on May 18, 2016. On Feb 7, 2017,
after the annual-HOA meeting transpired, the defendant sent plaintiffs another letter,
acknowledging receipt of a subsequent assessment payment but including alongside it
documentation of their outstanding balance Then, on March 14, 2017, the plaintiffs allegedly

received another collection letter, At the latest therefore, the first violation of this kind occurred

 

1 Plaintiffs point out that the limitations period for a debt collection letter “begins to run on the day that
the collection letter is sent, not the date it is received by the consumer.” (Pls.’ Resp. Def.’s Mot. Dismiss /
Mot. Summ. J. at p. 25, ECF No. 11) (citing Akalwadr' v. Rr'skMgmt. Alrs., Inc., 336 F. Supp. 2d 492, 501
(D. Md. 2004).) Here, whether counted from the date written on the letter or the date-the plaintiffs found
it posted, the result is the same.

in March 2017. Under Fontell, and the myriad cases in this district that endorse it, the statute of
limitations for this claim ran from March 14, 2017, through March 14, 2018. The plaintiffs case

was not filed within this window and therefore this claim is untimely.

The plaintiffs cite several out-of-circuit cases for the proposition that EDCPA violations
outside the actionable period do not insulate defendants from liability for later violations (Pls.’
Resp. Def.’s Mot. Dismiss / Mot. Summ. J. at p. 17, ECF No. 11.) None of them, however,
concern the mere continued attempt to collect the same debt using the same methods, and are
thus readily distinguishable In Purnell v. Arrow Fr`nancr`al Se)'vices, LLC, for example, the Sixth
Circuit held that the “Plaintiffs’ FDCPA claims were not time-barred to the extent that they
alleged a discrete violation of the FDCPA within the limitations pericd. 303 F_ App’x 297, 301
(6th Cir. 2008). lt further explained, “a Defendant’s prior acts ‘do not bar employees from filing
charges about related discrete acts so long as the acts are independently discriminatory and
charges addressing those acts are themselves timely filed-.”’ Id. at *3 02 (citing Nai‘i'onal Railroad
Passenger Corp. v. Morgan, 536 U.S. 101 (2002)). But at issue in Pimiel! was the defendants’
repeated reporting of plaintiffs’ debt to Equifax-which, as Judge Grimm noted in Bey_-did “not
involve true continuing violations” and which the Sixth Circuit “viewed as . . . separate
violation[s] of the FDCPA.” Bey, 997 F. Supp. 2d at 317 (citing Prrrnell, 303 F_ App’x. at 303-
04). “That holding does not apply,” .ludge Grimm continued, “where the communications are
continued efforts to validate the same debt.`” Id. In Bey, by contrast, which involved a
defendant’s repeated communications regarding its intent to foreclose on the plaintiffs property,
the court noted3 “1w]hat Plaintiff characterizes as subsequent violations are better viewed as
communications regarding the first violation, not as discrete and separate violations Because the

alleged violation occurred the first time that Defendants threatened to collect the debt that

 

Plaintiff believed they lacked the right to collect, the statute of limitations began to run at that
time with regard to related communications.” Id. (citing McGhee, 2013 WL 4495797, at *7 n.

10.)2 The same is true here.

Nor do the policy arguments raised by the parties warrant following a different rule. The
plaintiffs argue that applying the Fontell rule to their claims would effectively immunize debt
collectors from subsequent infractions (Pls.’ Resp. Def’ s Mot. Dismiss / Mot. Summ. J. at pp.
36-37, ECF No. ll.) If the rule applies, the argument goes, defendants need only locate some
earlier collection effort to run out the limitations period and thereby insulate all later wrongdoing
from all merits scrutiny The defendant, by contrast, urges that but for the Fontell rule, a claim
could “be kep_t alive indefinitely because each new communication would start a fresh statute of
limitations.” Sierra v. Fosrer & Garbirs, 48 F. Supp. 2d 393, 395 (S.D.N.Y. 1999); Def.’s Reply
at p. 7, ECF No. 15. The plaintiffs’ policy concerns are not implicated by the present facts In
this case, the bulk of allegedly unlawful activity occurred outside the limitations period, all
“types” of violations began in 2016, Fonrell, 970 F. Supp. 2d at 404, and the only events that
took place in the actionable time period were continued efforts to collect the same debt which,
notably, occurred only after the plaintiffs themselves admittedly reestablished contact with the
defendant “Congress enacted the FDCPA with the goal of eliminating abusive, deceptive, and
unfair debt collection practices.” Clark v. Absolure Collection Serv., Inc., 741 F.3d 487, 490 (4th

Cir. 2014)_ But it imposed a restrictive statute of limitations_evidently to not imperil honest

 

2 The other out-of-circuit cases the plaintiffs invoke are similarly distinguishable In Solomon v. HSBC
Morrg. Corp., the first allegedly unlawful notice of the plaintiffs default occurred outside the limitations
period, but the balance of the violations, including new types of alleged violations, occurred within the
limitations period. 395 Fed_ App’x 494, *497-98 (10th Cir. 2010). Demamr's v. Gurstel Chargo, P.A.,
involved a renewed attempt to collect debt which had been formally dismissed with prejudice in the
course of litigation. 869 F.3d 685, 690, 693-94 (8th Cir. 2017).

9

collection efforts-that courts are bound to apply Bey, 997 F. Supp. 2d at 317. The result here
comports with the text and purpose of the FDCPA. Because the plaintiffs failed to timely bring

their claims, the amended complaint must be dismissed
CONCLUSION

For the foregoing reasons, the defendant’s motion to dismiss the plaintiffs’ amended

complaint will be granted
A separate order follows

3 ar /a f§§

Date Catherine C. Blake
United States District Judge

 

10

